*1438This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(l)(b) and (A)(2)(d). The commission recommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 1999-2000 reporting period.
On November 14, 2001, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the commission’s recommendation should not be adopted and an order so entei’ed against the l’espondent. Respondent filed no objections to the commission’s recommendation and this cause was considered by the court. Upon consideration thereof,
IT IS ORDERED by the court that the recommendation of the commission is adopted and, within thirty days of the date of this order, l’espondent shall pay to the Commission on Continuing Legal Education, by certified check, official check, or money order, a sanction fee which is hereby imposed in the total amount of $[ ].
IT IS FURTHER ORDERED that the Clerk of the court shall l-ecord the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this oi’der but that this oi’der shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X(6)(H).
IT IS FURTHER ORDERED that the commission shall notify the Clerk of the court when payment of the imposed sanction has been made by respondent.
IT IS FURTHER ORDERED by the coui-t that the Clex-k shall send this order by certified mail to the respondent at the business address registered with the Clerk under Gov.Bar R. VI; that, if this order is l-eturned as undeliverable or unclaimed, the Clex-k shall l-esend it by regular mail to the l’espondent at the residence address registered with the Clei’k; and that service of this order in accoi’dance with the foregoing shall be deemed effective service.
IT IS FURTHER ORDERED that, payment of the sanction notwithstanding, respondent shall comply with the requirements imposed by Gov.Bar R. X for the 1999-2000 reporting period. See CLE Reg. 503.04.
Attox-ney Name Registration Residence Residence Employer Number County State County Employer Sanction State Amount
James Pati’iek Murphy 0006366 PA $720.00
Janet Stakel Wanser 0020566 VT $580.00
Shei-yl Ann Shane 0063689 VA $330.00
Eric Dale Wallenbi-ock 0065213 $100.00
Todd Michael Venie 0069921 IL $320.00
Catherine Marie Henx-y 0006088 Cuyahoga . OH $700.00
Richard Cax’lyle Rose Jr. 0006777 Cuyahoga OH $600.00
Aaron Vaughn Wester 0037832 Cuyahoga OH $720.00
Brenda Stoller 0052050 Cuyahoga OH $100.00
Karla Chi’istine Spi-ingman 0061180 Cuyahoga OH $80.00
Tiffany Nicole
Ricker Wellman 0070285 Cuyahoga OH $100.00
Hyi-um John Maekay 0047084 Delaware OH $230.00
Mitchell Eugene Wagner 0010246 Franklin OH $80.00
William Luce Millard 0022057 Franklin OH $150.00
Karen Gi-ay Myei-s 0030588 Greene OH $150.00
Iduna Depweg Borger 0030318 Hamilton OH $600.00
Alan Joseph Smith 0053060 Lorain OH $430.00
Joseph Norman Williams 0037392 Morgan OH $750.00
Thomas Jeffery Tangí 0037607 Stark OH $150.00
William Randolph Moore Ji\ 0007222 Summit OH $490.00
Douglas Michael Mancino Joseph Henry Willis 0005355 CA 0022835 CA CA $100.00 CA $490.00
Martin Laui’ence Stone 0034511 CA CA $250.00
Karl Otto Neidei’t 0061981 CA CA $190.00
Lance Todd Platt 0016095 CO CO $750.00
Richax’d Slavin 0027903 CT CT $100.00
John Arthur Thompson 0006992 DC DC $250.00
*1439Registration Residence Attorney Name Number County Residence State Employer County Employer State Sanction Amount
William Mack Webner 0007123 DC DC $440.00
David Christopher Penzone 0008460 VA DC $460.00
Paul Laurance Elder 0030280 MD DC $750.00
Matthew Rogers Shay . 0039579 DC DC $100.00
Mark Steven Wellman 0038015 Van Wert OH DC $520.00
Peter Jerry Manso 0002416 FL FL $750.00
Scott Kenneth McPeek 0055245 FL FL $250.00
Michael William McArdle 0058577 FL FL $180.00
David Wayne Wood 0034349 GA GA $150.00
Lorene Feuerbach Schaefer 0047287 GA GA $100.00
Trisha Taylor Besselman 0054088 GA GA $100.00
Paul Stephen Turner 0028531 IL IL $610.00
Sheila Raye Woods 0038025 IL IL $250.00
Gary Peter Schmidt 0052593 IL IL $600.00
Tracey Anne Wertman 0058558 IL IL $640.00
Brian Todd Schurter 0067767 IL IL $250.00
Franklin Daniel Dominick Scopetti 0002800 OH IL $150.00
Lorain Valerie Vlahos 0042598 OH IL $750.00
Robert Lee Trierweiler 0030371 IN IN $610.00
Barbara Anne Wyly 0064210 IN IN $500.00
John Lester Spalding 0014057 KY KY $750.00
John McKinley Winans 0070809 KY KY $610.00
Hamilton Michael Collins Rupe 0069147 OH KY $490.00
Margot Ann Tillman-Fleet 0029560 LA LA $250.00
Steven Lewis Schoonover 0033082 LA LA $750.00
Sharon Ingrid Theodore-Lewis 0020608 MD MD $250.00
Terrence Willingham 0033488 VA MD $190.00
David Robert Mietty 0030840 MI MI $150.00
Renee Suzanne Siegan 0061413 MI MI $100.00
Ayman Mounir Nasr 0062980 MI MI $65.00
Sarah Thorpe Chisholm 0065492 MI MI $750.00
John Dudley Stuber 0059928 MS MS $100.00
Gregory James Ross 0039366 NC NC $250.00
Barbara Lorraine Silver-Smith 0072186 NC NC $490.00
David Julius Van Oss 0010009 NJ NJ $540.00
Mark Robert Warfield 0040052 NJ NJ $750.00
Michelle Lynne Moats 0059387 NJ NJ $270.00
Patricia Bile-See Wong 0067077 NY NY $100.00
Jeffrey Alan Pribanic 0044079 PA PA $90.00
Kathleen Ann Scibetta 0059664 PA PA $330.00
Thomas Lawrence Whiteside 0030900 TN TN $750.00
Lamar Odom 0061088 TX TX $490.00
Thomas Nelson Tromey 0041749 . VA VA $150.00
Joseph William McFarland, Jr. 0062072 WV WV $280.00
Michael Angelo Mirando 0032587 Ashtabula OH Ashtabula OH $250.00
William Joseph Rapp 0039414 Clermont OH Clermont OH $250.00
Darlene Sue Rea 0064426 Columbiana OH Columbiana OH $150.00
Leo Richard Ward 0000575 Cuyahoga OH Cuyahoga OH $150.00
Gerald Merlin Porter 0002660 Cuyahoga OH Cuyahoga OH $100.00
William Francis McDonough 0003915 Cuyahoga OH Cuyahoga OH $150.00
Edda Sara Post 0009652 Cuyahoga OH Cuyahoga OH $640.00
Edmund Balfour Round 0009843 Cuyahoga OH Cuyahoga OH $80.00
Joan Kathleen Pellegrin 0011420 Cuyahoga OH Cuyahoga OH $100.00
Mark Anthony McClain 0013148 Cuyahoga OH Cuyahoga OH $750.00
James Michael Smith 0014843 Cuyahoga OH Cuyahoga OH $520.00
Harold Kenneth Paulett 0019173 Cuyahoga OH Cuyahoga OH $60.00
Jack B. Streepy 0022105 Cuyahoga OH Cuyahoga OH $150.00
Bernard Redfield 0024600 Cuyahoga OH Cuyahoga OH $65.00
Patrick Robert Roche 0026065 Cuyahoga OH Cuyahoga OH $155.00
John Robert Whitmore 0029894 Cuyahoga OH Cuyahoga OH $750.00
Stanford Stevenson Smith 0030754 Cuyahoga OH Cuyahoga OH $750.00
Kathryn Frances Shen 0030810 Cuyahoga OH Cuyahoga OH $250.00
Stanley Eugene Tolliver Sr. 0031969 Cuyahoga OH Cuyahoga OH $100.00
Keith Michael Minkin 0034036 Cuyahoga OH Cuyahoga OH $540.00
*1440Registration Attorney Name Number Residence Residence County State Employer County Employer State Sanction Amount
Donald Sylvester Nance 0034086 Cuyahoga OH Cuyahoga OH $150.00
Kathryn Puckett 0034166 Cuyahoga OH Cuyahoga OH $660.00
Louis Vocaire-Iramposch 0034167 Cuyahoga OH Cuyahoga OH $150.00
Christopher William Siemen 0036977 Cuyahoga OH Cuyahoga OH $250.00
Dale Harriet Washington 0037496 Cuyahoga OH Cuyahoga OH $250.00
Michael Joseph O’Shea 0039330 Cuyahoga OH Cuyahoga OH $100.00
Uehe Jerry Mgbaraho 0040274 Cuyahoga OH Cuyahoga OH $150.00
Bruce Walter McClain 0040384 Cuyahoga OH Cuyahoga OH $250.00
Michael David Weikle 0040876 Cuyahoga OH Cuyahoga OH $100.00
William Anthony Sweeney 0041415 Cuyahoga OH Cuyahoga OH $350.00
Jeffrey Alan Perlmuter 0043115 Cuyahoga OH Cuyahoga OH $100.00
James Thomas Schumacher 0046650 Cuyahoga OH Cuyahoga OH $460.00
Wendy Sue Rosett 0055870 Cuyahoga OH Cuyahoga OH $150.00
Jeffrey Jon Wilcox 0056288 Cuyahoga OH Cuyahoga OH $650.00
Linda Kay Williams-FIeming 0058532 Cuyahoga OH Cuyahoga OH $150.00
Francis Edward Sweeney Jr. 0058723 Cuyahoga OH Cuyahoga OH $150.00
William Jeffrey Shramek 0059936 Cuyahoga OH Cuyahoga OH $460.00
Gregory Scott Thomas 0061320 Cuyahoga OH Cuyahoga OH $240.00
Craig William Syby 0061833 Cuyahoga OH Cuyahoga OH $540.00
Jeffrey Kenneth Rohrs 0064059 Cuyahoga OH Cuyahoga OH $150.00
Jonathan Lyon Rosenstein 0065112 Cuyahoga OH Cuyahoga OH $150.00
John Hall Raleigh 0065411 Cuyahoga OH Cuyahoga OH $490.00
Joshua Brett Nathanson 0066644 Cuyahoga OH Cuyahoga OH $150.00
Richard Leo Warren, Jr. 0067137 Cuyahoga OH Cuyahoga OH $500.00
Alison Colwell Snow 0067325 Cuyahoga OH Cuyahoga OH $610.00
Mark Mariotti 0067608 Cuyahoga OH Cuyahoga OH $750.00
Kevin Wayne Rumes 0067764 Cuyahoga OH Cuyahoga OH $210.00
Christopher John Shellito 0068328 Cuyahoga OH Cuyahoga OH $70.00
Martin Jacek Zurada 0070167 Cuyahoga OH Cuyahoga OH $100.00
Timothy James Taber 0022624 Lake OH Cuyahoga OH $150.00
David Anthony Zele 0069387 Lake OH Cuyahoga OH $400.00
David Allen Zagore 0040337 Lorain OH Cuyahoga OH $150.00
Gregory Hall Meliek 0065694 Lorain OH Cuyahoga OH $530.00
Linda Lockler Wilkins 0017197 Summit OH Cuyahoga OH $120.00
Dale Edward Papajcik 0036939 Summit OH Cuyahoga OH $390.00
Paul William Meyer 0046719 Summit OH Cuyahoga OH $150.00
William Woodson Turpin 0013979 Fail-field OH Fail-field OH $150.00
Keith Alan Noethlich 0038408 Fairfield OH Fairfield OH $150.00
Frederick David Resch 0000706 Delaware OH Franklin OH $55.00
Jacqueline Leigh McNamara 0022162 Delaware OH Franklin OH $640.00
Robert Oliver Read 0001038 Franldin OH Franklin OH $680.00
John Michael McGinley 0001813 Franklin OH Franklin OH $150.00
Niles Christopher Overly 0001924 Franldin OH Franklin OH $180.00
William Michael Shay 0002823 Franklin OH Franklin OH $350.00
Paul Lindau Thompson 0009071 Franklin OH Franklin OH $680.00
Richard William Stuhr 0020232 Franklin OH Franklin OH $250.00
Kathy Seward Northern 0022957 Franklin OH Franklin OH $220.00
Charles Eddie Smith 0023633 Franklin OH Franklin OH $150.00
Joseph Dues Reed 0025938 Franklin OH Franklin OH $200.00
Paula Jean Trout 0037825 Franklin OH Franklin OH $490.00
James Randall McClain 0039213 Franklin OH Franklin OH $150.00
Albert Edward Virgil 0040517 Franklin OH Franklin OH $150.00
Mark Joseph Squeo 0041259 Franklin OH Franklin OH $310.00
Randall Charles Treneff 0042588 Franklin OH Franklin OH $750.00
William Jennings Miller 0050378 Franldin OH Franldin OH $750.00
David Richard Rhodehamel 0051222 Franklin OH Franklin OH $270.00
Mark William Sotak 0055584 Franklin OH Franklin OH $430.00
Scott Adam Mittman 0058641 Franldin OH Franklin OH $100.00
John Erik Niermeyer 0058768 Franklin OH Franklin OH $490.00
Michael Douglas McDonald 0063280 Franklin OH Franklin OH $150.00
Robert Peter Orenehuk 0065931 Franklin OH Franklin OH $460.00
Jay Mitchell Moreland 0066281 Franklin OH Franklin OH $700.00
Angela Gugle Parsons 0068125 Franldin OH Franklin OH $150.00
Robert Morris Owens 0069866 Franklin OH Franklin OH $250.00
*1441Registration Attorney Name Number Residence Residence County State Employer County Employer State Sanction Amount
Robert M. Simmons 0071724 Franklin OH Franklin OH $460.00
Edward Donald Stanley 0040005 Licking OH Franklin OH $320.00
Edward Anthony Zumbiel 0040802 KY Hamilton OH $150.00
Shawn Robert Ryan 0042267 KY Hamilton OH $150.00
Michael Chad Surrey 0070098 KY Hamilton OH $100.00
Frank Joseph Veneziano 0030993 Clermont OH Hamilton OH $150.00
Christina Francis Schindler 0033692 Clermont OH Hamilton OH $640.00
Donald Cameron Mitchell II 0040985 Clermont OH Hamilton OH $750.00
Eileen Cooper Reed 0011175 Hamilton OH Hamilton OH $55.00
John Michael Mengelkamp 0014633 Hamilton OH Hamilton OH $600.00
Emil Vale 0019839 Hamilton OH Hamilton OH $240.00
James Bernard McGrath Jr. 0021092 Hamilton OH Hamilton OH $490.00
John Howard Walker 0029671 Hamilton OH Hamilton OH $390.00
James Francis O’Brien 0030165 Hamilton OH Hamilton OH $750.00
Mary Louise Marks 0030939 Hamilton OH Hamilton OH $750.00
Vivian Marie Raby 0037608 Hamilton OH Hamilton OH $150.00
James Edward McLean Jr. 0046868 Hamilton OH Hamilton OH $150.00
Joseph Anthony Stegbauer 0066845 Hamilton OH Hamilton OH $100.00
Paul Marion Weaver, III 0067277 Hamilton OH Hamilton OH $440.00
John E. Polley 0067434 Hamilton OH Hamilton OH $250.00
Jonathan Keith Smith 0068804 Hamilton OH Hamilton OH $610.00
Jeffrey Allan Miller 0068815 Hamilton OH Hamilton OH $250.00
Melinda Ellen Knisley 0020662 Warren OH Hamilton OH $100.00
Michael Keith Whipple 0015586 Lake OH Lake OH $100.00
Steven Mark Nelson 0064863 Richland OH Licking OH $750.00
Michael Anthony Ross 0061243 Lorain OH Lorain OH $150.00
James Joseph Paterson 0062320 Lorain OH Lorain OH $750.00
Philip Charles Scharfy 0021662 Lucas OH Lucas OH $590.00
Vijay Kumar Puligandla 0041011 Lucas OH Lucas OH $150.00
Madonna F. McGrath 0058704 Lucas OH Lucas OH $320.00
Ron Owen Nisch 0041614 Ottawa OH Lucas OH $65.00
Matthew Albert Sapara 0071242 Wood OH Lucas OH $150.00
Joan Louise Pakalnis Turner 0020432 Mahoning OH Mahoning OH $150.00
Michael Andrew Sakmar 0062443 Mahoning OH Mahoning OH $660.00
Robert John Moderalli 0066755 Mahoning OH Mahoning OH $720.00
Randall Matthew Traub 0070900 Summit OH Mahoning OH $150.00
Diane Yvette Politi 0041059 Trumbull OH Mahoning OH $750.00
Kandis Wilde Suhar ' 0063930 Trumbull OH • Mahoning OH $305.00
Kurt Alexander Schaffrath 0012330 Medina OH Medina OH $600.00
Howard Ellsworth Swinehart 0012160 Miami OH Miami OH $750.00
Michael Francis O’Loughlin 0037382 Greene OH Montgomery OH $720.00
Ronald Elsworth Reichard 0022528 Miami OH Montgomery OH $490.00
Robert Eugene Signom II 0010503 Montgomery OH Montgomery OH $150.00
Isabel Suarez 0015899 Montgomery OH Montgomery OH $700.00
Fuad Bahige Nasrallah 0023893 Montgomery OH Montgomery OH $660.00
William David Rohrkaste 0031529 Montgomery OH Montgomery OH $150.00
Kurt Reynolds Portmann 0032384 Montgomery OH Montgomery OH $750.00
Dana Reid Martino 0032641 Montgomery OH Montgomery OH $800.00
Joseph Paul Miller 0039322 Montgomery OH Montgomery OH $530.00
Yashmin Wortham Spells 0039449 Montgomery OH Montgomery OH $100.00
Kathleen Ann Martin 0056257 Montgomery OH Montgomery OH $230.00
Ronald Howard Sebree 0063210 Montgomery OH Montgomery OH $250.00
Patricia Neal Prickett 0068662 Montgomery OH Montgomery OH $100.00
Robert Joseph Meyers 0009643 Franklin OH Richland OH $150.00
William Kerr Shaw Jr. 0024087 Scioto OH Scioto OH $660.00
Richard Evan Wolfson 0041470 Scioto OH Scioto OH $410.00
Timothy William Watkins 0041271 Stark OH Stark OH $270.00
Lawrence Glen Suter 0051944 Stark OH Stark OH $100.00
Mark Lewis Mussig 0039323 Cuyahoga OH Summit OH $250.00
Charles Richard Quinn 0009417 Summit OH Summit OH $150.00
Cemon Donald Morris 0015564 Summit OH Summit OH $750.00
Gary Burt Peareh 0037475 Summit OH Summit OH $750.00
Elisa Patricia Pizzino 0043723 Summit OH Summit OH $60.00
Craig Erwin Miller 0058315 Summit OH Summit OH $150.00
*1442Registration Residence Residence Employer Employer Sanction
Attorney Name Number County State County State Amount
Michele Ann Tomer 0059477 Summit OH Summit OH $150.00
Robert Frank Whitmer 0061517 Summit OH Summit OH $750.00
Joseph Robert Morris 0067061 Summit OH Summit OH $100.00
Toni Alice Marcheskie 0058483 Trumbull OH Trumbull OH $240.00
Joseph Andrew Wheeler 0003511 Tuscarawas OH Tuscarawas OH $100.00
John Charles Quinn 0023636 Warren OH Warren OH $100.00
Roger Octavio Reyes 0065958 Warren OH Warren OH $100.00
Christopher Thomas Travis 0067699 Warren OH Warren OH $490.00
Nina May Wonderlich Wright 0003268 Wayne OH Wayne OH $100.00